DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Current Application 17/868380
US Patent No. 11410821
 A remote control device that is configured for use in a load control system having a load control device, the load control device configured to control an amount of power delivered to an electrical load that is electrically connected to the load control device, the remote control device comprising: 
an adapter that is configured to be attached to a yoke of a mechanical switch that controls whether power is delivered to the electrical load, the adapter defining first and second openings; 
a control unit that is configured to be attached to the adapter, the control unit including a user interface and a wireless communication circuit, the control unit configured to translate a user input from the user interface into a control signal that controls the load control device, and to cause the wireless communication circuit to transmit the control signal; and
 a faceplate that is configured to be attached to the adapter, the faceplate having an opening that is configured to receive at least a portion of the user interface, 
















wherein when the mechanical switch is mounted in a multi-gang wallbox adjacent to a second electrical device, the first opening is configured to surround a bezel of the mechanical switch and the second opening is configured to surround a portion of the second electrical device.
A remote control device that is configured for use in a load control system for controlling an electrical load that is electrically connected to the load control system, the remote control device comprising: 

an adapter that is configured to be attached to a first yoke of a first electrical device, the adapter defining first and second openings; 


a control unit that is configured to be attached to the adapter, the control unit including a user interface and a wireless communication circuit, the control unit configured to transmit a control signal for controlling the electrical load via the wireless communication circuit; 



a faceplate that is configured to be attached to the adapter, the faceplate having an opening that is configured to receive at least a portion of the user interface; and
 an attachment member that is configured to be installed into the adapter in the first opening or the second opening in respective first or second orientations, and that is further configured to attach to the first yoke of the first electrical device or a second yoke of a second electrical device, wherein the attachment member comprises a yoke abutment surface that is spaced a first distance from a rear surface of the adapter when the attachment member is installed in the adapter in the first orientation, and that is spaced a second distance from the rear surface of the adapter when the attachment member is installed in the adapter in the second orientation, and 
wherein when the first electrical device is mounted in a multi-gang wallbox adjacent to the second electrical device, the first opening is configured to surround a bezel of the first electrical device and the second opening is configured to surround a portion of the second electrical device.


It is clear that all the elements of the application claim 1 is to be found in patent claim 1  (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 

Current Application 17868380
US Patent No. 10741339
A remote control device that is configured for use in a load control system having a load control device, the load control device configured to control an amount of power delivered to an electrical load that is electrically connected to the load control device, the remote control device comprising: 
an adapter that is configured to be attached to a yoke of a mechanical switch that controls whether power is delivered to the electrical load, the adapter defining first and second openings; 
a control unit that is configured to be attached to the adapter, the control unit including a user interface and a wireless communication circuit, the control unit configured to translate a user input from the user interface into a control signal that controls the load control device, and to cause the wireless communication circuit to transmit the control signal; and
 a faceplate that is configured to be attached to the adapter, the faceplate having an opening that is configured to receive at least a portion of the user interface, 
















wherein when the mechanical switch is mounted in a multi-gang wallbox adjacent to a second electrical device, the first opening is configured to surround a bezel of the mechanical switch and the second opening is configured to surround a portion of the second electrical device.
A remote control device that is configured for use in a load control system having a load control device, the load control device configured to control an amount of power delivered to an electrical load that is electrically connected to the load control device, the remote control device comprising: an adapter that is configured to be attached to a first yoke of a first electrical device that is a mechanical switch that controls whether power is delivered to the electrical load, the adapter defining first and second openings; 
a control unit that is configured to be attached to the adapter, the control unit including a user interface and a wireless communication circuit, the control unit configured to translate a user input from the user interface into a control signal that controls the load control device, and to cause the wireless communication circuit to transmit the control signal; 
 a faceplate that is configured to be attached to the adapter, the faceplate having an opening that is configured to receive at least a portion of the user interface; and 
an attachment member that is configured to be installed into the adapter in the first opening or the second opening in respective first or second orientations, and that is further configured to attach to the first yoke of the mechanical switch or a second yoke of a second electrical device, 
wherein the attachment member comprises a bracket that defines a yoke abutment surface that is spaced a first distance from a rear surface of the adapter when the bracket is installed in the adapter in the first orientation, and that is spaced a second distance from the rear surface of the adapter when the bracket is installed in the adapter in the second orientation, and 
wherein when the mechanical switch is mounted in a multi-gang wallbox adjacent to  the second electrical device, the first opening is configured to surround a bezel of the mechanical switch and the second opening is configured to surround a portion of the second electrical device.


It is clear that all the elements of the application claim 1 is to be found in patent claim 1  (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4835343 (Graef) in view of US 2012/0091804 (Altonen). 
Regarding claim 1, Graef teaches a remote control device that is configured for use in a load control system having a load control device (control device is the switching device that is configured to use in controlling the load ie. electric lamp) [Col 5 lines 60-65], the load control device configured to control an amount of power delivered to an electrical load that is electrically connected to the load control device (dimming of the dimmer control switching device is configured to control the amount of power delivered to the lamp ie. electrical load which is electrically connected to the switching device ie. control unit) [Col 10 lines 17-25], the remote control device comprising: 
an adapter (Fig. 23 shows adapter plate 70) that is configured to be attached to a yoke (Fig. 22 shows yoke 41) of a mechanical switch (Fig. 22 shows switching devices 40) that controls whether power is delivered to the electrical load (the switching devices 40 is toggle switch that delivers power to lamp ie. electrical load when on thereby controlling whether power is delivered to the electrical load ie. electric lamp), the adapter defining first and second openings (Fig. 23 shows the adapter 70 with first opening 52 and second opening 53);
 a control unit (slide dimmer control is the sliding switching device 40 acting as a control unit) [Col 1 lines 25-30] that is configured to be attached to the adapter (the slide dimmer control is attached to the adapter plate through the opening of the wall plate as shown in Fig. 22-27), the control unit including a user interface (slide dimmer control is the sliding switching device 40 having a user interface) [Col 5 lines 42-45]; and 
a faceplate (dual wall plate 150 shown in Fig. 17-20 and also applied to Fig. 23-25 but not shown) [Col 9 lines 32-35] that is configured to be attached to the adapter (adapter 40 is snapped ie. attached to the wall plate 150 ie. faceplate) [Col 9 lines 32-35], the faceplate having an opening that is configured to receive at least a portion of the user interface (wall plate 150 ie. faceplate has the opening where the slider dimmer ie. user interface is shown which is configured to receive the user input for dimmer as seen Fig. 22-27), 
wherein when the mechanical switch is mounted in a multi-gang wallbox adjacent to a second electrical device (Fig. 22-27 shows a toggle ie. mechanical switch mounted in a double gang wallbox ie. multi-gang wallbox adjacent to slider dimmer ie. second electrical device), the first opening is configured to surround a bezel of the mechanical switch (Fig. 22 shows escutcheon 43 ie. bezel surrounds the first opening for the switching device 40) and the second opening is configured to surround a portion of the second electrical device (Fig. 22 shows escutcheon 43 ie. bezel surrounds the first opening for the switching device 40).

    PNG
    media_image1.png
    583
    558
    media_image1.png
    Greyscale

	However, Graef does not teach a wireless communication circuit; the control unit configured to translate a user input from the user interface into a control signal that controls the load control device, and to cause the wireless communication circuit to transmit the control signal. 
	However, Altonen teaches a wireless communication (wireless communication link such as radio-frequency RF or infrared IR communication links can be used for the user to send wireless control signals) [0012, 0062, 0155], the control unit configured to translate a user input from the user interface into a control signal that control the load control device (lighting control device 110 can be actuated by user to allow manual control of lighting loads 112 intensities via wireless communication links) [0012, 0062, 0150-0155], and to cause the wireless communication circuit to transmit the control signal (control signal from the user maybe sent via wireless communication links) [0012, 0062-0065, 0154-155]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a wireless communication circuit; the control unit configured to translate a user input from the user interface into a control signal that controls the load control device, and to cause the wireless communication circuit to transmit the control signal as taught by Altonen in order to ensure that the user is able to wirelessly control the electrical loads thereby reducing the wires in the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836